United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 6, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-50775
                         c/w No. 06-50801
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JAMES EARL MAGERS,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                         USDC No. 7:06-CR-46
                        --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     James Earl Magers appeals his conviction for possession of

cocaine and the consequent revocation of a term of supervised

release.   Magers does not dispute that he possessed cocaine, but

he argues that the trial evidence failed to establish that

his possession of the drug was knowing or intentional.

     In light of the evidence of contradictory and implausible

explanations offered by Magers, a rational juror could have

concluded that Magers knowingly or intentionally possessed


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-50775
                         c/w No. 06-50801
                                -2-

cocaine.   United States v. Lopez, 74 F.3d 575, 577 (5th Cir.

1996); United States v. Jaramillo, 42 F.3d 920, 923 (5th Cir.

1995).   As the evidence supports the conviction for possession of

cocaine, the revocation of Magers’s term of supervised release

was clearly within the discretion of the district.

     AFFIRMED.